Citation Nr: 1213740	
Decision Date: 04/13/12    Archive Date: 04/26/12

DOCKET NO.  05-31 265	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES


1.  Whether the reduction in the residuals, perforating shrapnel wound of the right upper thigh behind the greater trochanter and buttocks, to include scars, involving Muscle Group XVIII (right) disability evaluation from 20 percent to 10 percent was proper. 

2.  Whether the reduction in the residuals, perforating shrapnel wound of the left anterior and lateral thigh of the lower third, to include scars, involving Muscle Group XIV (left) was proper.  

3.  Entitlement to an initial evaluation in excess of 20 percent for residuals, perforating shrapnel wound of the right upper thigh behind the greater trochanter and buttocks, to include scars, involving Muscle Group XVIII (right).  

4.  Entitlement to an initial evaluation in excess of 20 percent for residuals, perforating shrapnel wound of the left anterior and lateral thigh of the lower third, to include scars, involving Muscle Group XIV (left).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel


INTRODUCTION

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The Veteran served on active military duty from February 1943 to October 1945. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2004 rating action of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida. 

The issues of entitlement to an initial evaluation in excess of 20 percent for residuals, perforating shrapnel wound of the right upper thigh behind the greater trochanter and buttocks, to include scars, involving Muscle Group XVIII (right) and entitlement to an initial evaluation in excess of 20 percent for residuals, perforating shrapnel wound of the left anterior and lateral thigh of the lower third, to include scars, involving Muscle Group XIV (left) are addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.



FINDING OF FACT

The 20 percent evaluations for the Veteran's service-connected residuals, perforating shrapnel wound of the right upper thigh behind the greater trochanter and buttocks, to include scars, involving Muscle Group XVIII (right) and for residuals, perforating shrapnel wound of the left anterior and lateral thigh of the lower third, to include scars, involving Muscle Group XIV (left) were in effect for over twenty years as of the date of the December 2009 Board decision. 


CONCLUSIONS OF LAW

1.  The reduction in the disability evaluation for residuals, perforating shrapnel wound of the right upper thigh behind the greater trochanter and buttocks, to include scars, involving Muscle Group XVIII (right) was not proper; the criteria for a restoration to 20 percent have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.105, 3.159, 3.344, 4.1, 4.7, 4.31, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 9411(2011). 

2.  The reduction in the disability evaluation for residuals, perforating shrapnel wound of the left anterior and lateral thigh of the lower third, to include scars, involving Muscle Group XIV (left) was not proper; the criteria for a restoration to 20 percent have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.105, 3.159, 3.344, 4.1, 4.7, 4.31, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 9411(2011).  


REASONS AND BASES FOR FINDING AND CONCLUSIONS

VCAA

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  In this case, the Board is granting in full the benefit sought on appeal.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and need not be further considered.  

Law and Regulations

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities.  Ratings are based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

Prior to reducing a Veteran's disability rating, VA is required to comply with several regulations applicable to all rating reduction cases, regardless of the rating level or the length of time that the rating has been in effect.  See 38 C.F.R. §§ 4.1, 4.2, 4.10, 4.13; see also Brown v. Brown, 5 Vet. App. 413, 420 (1993).  These provisions impose a clear requirement that VA rating reductions be based upon review of the entire history of the Veteran's disability.  See Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  

Such review requires VA to ascertain, based upon review of the entire recorded history of the condition, whether the evidence reflects an actual change in the disability and whether the examination reports reflecting such change are based upon thorough examinations.  Thus, in any rating reduction case, not only must it be determined that an improvement in a disability has actually occurred but also that that improvement actually reflects an improvement in the Veteran's ability to function under the ordinary conditions of life and work.  See Faust v. West, 13 Vet. App. 342, 350 (2000).  

Generally, when reduction in the evaluation of a service-connected disability is contemplated, and the lower evaluation would result in a reduction or discontinuance of compensation payments, a rating proposing the reduction or discontinuance will be prepared setting forth all material facts and reasons.  The beneficiary must be notified at his or her latest address of record of the contemplated action, furnished detailed reasons for the proposal, and given 60 days for the presentation of additional evidence to show that compensation payments should be continued at the present level.  38 C.F.R. § 3.105(e).  

I.  Background

The Veteran's service treatment reports show that he sustained two separate shell fragment wounds to his left thigh, and a shell fragment wound to his right thigh, due to two separate episodes of combat.  In January 1945, the Veteran suffered a gunshot wound to the left thigh.  He received treatment in France and was returned to full duty.  In March 1945, the Veteran was again wounded.  He was evacuated to England where he recuperated for approximately two months.  Subsequently he was returned to full duty and came back to the United States where he was discharged from the US Army in October 1945.  There is no evidence of prolonged infection for either episode of treatment.  His service records show that he was awarded the Purple Heart Medal with OLC (oak leaf cluster), and the Silver Star Medal for wounds and services in France and occupied Germany during World War II.  

The administrative history of this claim is as follows: In July 1948, the RO granted service connection for residuals of a shrapnel wound to the left thigh and to the right buttocks/hip.  The RO combined both conditions and assigned a 20 percent rating. 

In August 2003, the Veteran submitted a claim for an increased rating.  In January 2004, the RO determined that the Veteran's left thigh and right buttocks/hip disabilities should have been assigned separate ratings, and assigned a 10 percent evaluation for each of these disabilities, with an effective date of February 17, 1948 for the 10 percent evaluations, i.e., the effective date for service connection  that was originally assigned in July 1948.  

The Veteran appealed.  In April 2008, the Board determined that the RO, had, in essence, "constructively found that the original rating decision, that of July 1, 1948, contained clear and unmistakable error (CUE)."  The Board stated that error was committed when the RO failed to assign separate ratings for a shrapnel wound of the right buttock/hip, and a gunshot wound of the left thigh.  

The Board further noted that the RO's January 2004 rating decision had erroneously failed to acknowledge the fact that "but for" the RO's error in July 1948, separate and protected ratings would have been assigned for each of the Veteran's disabilities.  Citing 38 C.F.R. § 3.951.  The Board stated that it had therefore recharacterized the issues, and that "since clear and unmistakable error was constructively acknowledged by the RO in its January 2004 rating action, the time period that is covered by this appeal stems from 1948 to the present."  The Board determined that the criteria for evaluations in excess of 20 percent for the Veteran's left thigh disability, and his right buttocks/hip disability had not been met.  

The Veteran appealed to the U.S. Court of Appeals for Veterans Claims (Court).  In June 2009, while his case was pending at the Court, the VA's Office of General Counsel and appellant's representative filed a Joint Motion requesting that the Court vacate the Board's April 2008 decision.  That same month, the Court issued an Order vacating the April 2008 Board decision.  

The Joint Motion essentially states that the Board's April 2008 decision should be vacated and remanded to the Board because the Board had: 1) failed to provide sufficient reasons and bases for its determination that there was no injury to Muscle Group 17 (and that therefore Diagnostic Code 5317 was not for application); 2) failed to discuss whether the VA examination reports of record were adequate, particularly in light of their "failure" to consider  involvement of Muscle Group 17; and, 3) failed to provide sufficient reasons and bases for its evaluation of the  Veteran's left thigh disability under DC 5318 (which covers  injuries to Muscle Group 18), particularly in light of a May 2007 VA examination report, which indicated that this  disability involved injury to Muscle Group 14 (which is evaluated under DC 5314).  

In December 2009, the Board addressed several issues.   First, the Board's characterization of the issues in its (vacated) April 2008 decision indicated that the Veteran's left thigh disability, and his right buttocks/hip disability, had each been assigned initial evaluations of 20 percent.  

However, inasmuch as the Board's April 2008 decision had been vacated by the Court, the Board stated that the issues remained as they were at the time of that vacated decision.  The Board stated that the Board's characterization of the issues in its April 2008 decision, which indicated that the disabilities in issue had each been assigned a 20 percent evaluation, may have been based on the fact that the RO's January 2004 rating decision noted that the Veteran's combined evaluation was 20 percent.  See 38 C.F.R. § 4.25 (2011).  The Board determined that the Board's April 2008 decision had been vacated, and that it had no effect upon the issues, and that to the extent that it indicated that each of the disabilities had been evaluated as 20 percent disabling, this was erroneous.  See 38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.904(a) (2011).  The Board indicated that each of the disabilities in issue was evaluated as 10 percent disabling and that the fact that the Veteran's 20 percent disability rating, awarded in July 1948, is "protected,"  See 38 C.F.R.  § 3.951, did not foreclose the assignment of separate 10 percent ratings (or anything else) in the RO's January 2004 rating decision.  The Board determined that the Veteran's combined disability rating was not affected, and his compensation was not decreased as a result of the RO's actions in its January 2004 rating decision.  Therefore, the Board concluded, 38 C.F.R. § 3.951 did not prevent the RO from listing the Veteran's right thigh and left thigh disabilities separately, and assigning two separate 10 percent evaluations.  

The Board denied the claim after recharacterizing the issues as entitlement to an initial evaluation in excess of 10 percent for residuals, perforating shrapnel wound of the right upper thigh behind the greater trochanter and buttocks, to include scars, involving Muscle Group XVIII (right) and entitlement to an initial evaluation in excess of 20 percent for residuals, perforating shrapnel wound of the left anterior and lateral thigh of the lower third, to include scars, involving Muscle Group XIV (left).  The Veteran appealed the claim to the Court and in a December 2011 Memorandum Decision the Court stated that it was reversing the Board's reduction and remanded the claim back to the Board.  The Court instructed the Board to reinstate both of appellant's preserved 20 percent disability ratings.  

II.  Restoration of the 20 Percent Ratings 

In certain rating reduction cases, VA benefits recipients are to be afforded greater protections, set forth in 38 C.F.R. § 3.344(a)(b).  That section provides that rating agencies will handle cases affected by a change of medical findings or diagnosis, so as to produce the greatest degree of stability of disability evaluations consistent with the laws and VA regulations governing disability compensation and pension.  The provisions of 38 C.F.R. § 3.344(c), however, specify that these considerations are required for ratings which have continued for long periods at the same level (five years or more), and that for ratings in effect for less than five years, reduction is warranted if the evidence shows improvement.  Under 38 C.F.R. § 3.951 (2011), ratings in effect for twenty years or more are protected from reduction, absent a showing of fraud.  In this case, 20 percent ratings for residuals, perforating shrapnel wound of the right upper thigh behind the greater trochanter and buttocks, to include scars, involving Muscle Group XVIII (right) and for residuals, perforating shrapnel wound of the left anterior and lateral thigh of the lower third, to include scars, involving Muscle Group XIV (left) have been in effect for over 20 years.  Consequently, these ratings are protected.  Where a rating reduction was made without observance of law, the reduction must be vacated and the prior rating restored.  Schafrath v. Derwinski, 1 Vet. App. at 595.  Accordingly, the 20 percent ratings for the Veteran's residuals, perforating shrapnel wound of the right upper thigh behind the greater trochanter and buttocks, to include scars, involving Muscle Group XVIII (right) and for residuals, perforating shrapnel wound of the left anterior and lateral thigh of the lower third, to include scars, involving Muscle Group XIV (left) should be restored, as the reduction by the Board was not proper.  To this extent, the appeal is granted.  38 C.F.R. §§ 4.3, 4.31. 



ORDER

A restoration of a 20 percent evaluation for residuals, perforating shrapnel wound of the right upper thigh behind the greater trochanter and buttocks, to include scars, involving Muscle Group XVIII (right) is granted, subject to the laws and regulations governing the payment of monetary benefits. 

A restoration of a 20 percent for residuals, perforating shrapnel wound of the left anterior and lateral thigh of the lower third, to include scars, involving Muscle Group XIV (left) is granted, subject to the laws and regulations governing the payment of monetary benefits.  


REMAND

Unfortunately, a remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  

The Veteran was last examined for disability evaluation in May 2007.  Where the evidence of record does not reflect the current state of the Veteran's disability, a VA examination must be conducted.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Reexamination will be requested whenever VA determines that there is a need to verify the current severity of a disability.  See 38 C.F.R. § 3.327(a) (2011).  Therefore, the Board finds that a contemporaneous and thorough VA examination should be conducted to determine the current severity of the Veteran's disorders.  Such examination would be instructive with regard to the appropriate disposition of the claim under appellate review.  See Littke v. Derwinski, 1 Vet. App. 90 (1990). An examination too remote for rating purposes cannot be considered "contemporaneous."  Caffrey v. Brown, 6 Vet. App. 377, 381.  Therefore, because it is uncertain whether the May 2007 VA examination reflects the current state of the Veteran's shell fragment wounds disabilities, he should be scheduled for a new examination in order to ascertain the current severity of his service-connected conditions.

The appellant is hereby notified that it is his responsibility to report for any examination scheduled, and to cooperate in the development of the case, and that the consequences of failure to report for a VA examination without good cause may include denial of the claim.  See 38 C.F.R. §§ 3.158 and 3.655 (2011).  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1.  The Veteran should be afforded a VA examination to determine the current nature and severity of his service-connected shell fragment wounds of the left thigh and upper right thigh and buttocks.  The entire claims file, to include a complete copy of this REMAND, must be made available to the physician designated to examine the Veteran, and the examination report should include discussion of the Veteran's documented medical history and assertions. 

All appropriate tests, studies and consultations should be accomplished (with all results made available to the requesting physician prior to the completion of his or her report) and all clinical findings should be reported in detail.  

The examiner should clearly identify and render sufficient findings to evaluate all disabilities residual to the Veteran's service-connected shell fragment wounds to the left thigh and the right upper thigh and buttock, to specifically include muscle injury and nerve injury.  

The examiner should clearly identify associated muscle injury residual, specifying the muscle group(s) affected.  The examiner provide an assessment of the muscle injury residual, indicating whether such is best characterized as slight, moderate, moderately severe, or severe.  The examiner should identify any objective findings of severe muscle injury including ragged, depressed and adherent scars indicating wide damage to muscle groups in missile track.  Other findings of severe muscle injury to be noted include a showing of loss of deep fascia or muscle substance on palpation, or soft flabby muscles in the wound area, or muscles that swell and harden abnormally in contraction.  It should further be noted if tests of strength, endurance, or coordinated movements compared with the corresponding muscles of the uninjured side indicate severe impairment of function.  The presence of atrophy should also be noted if found, as should any x-ray evidence of minute multiple scattered foreign bodies indicating intermuscular trauma.  The examiner should further note whether there is diminished muscle excitability, or induration/atrophy of an entire muscle.  The examiner should be provided the criteria under 38 C.F.R. § 4.56(d)(4)(iii) to aid in his report.

The examiner should also identify all residual neurological symptoms/impairment, specifying to the nerve(s) involved.  The examiner should provide an assessment of the severity of such symptoms/impairment, specifically, whether such is best characterized as mild, moderate, moderately severe, or severe, or whether they cause complete paralysis of the affected part.  

The examiner also should describe the location of any scars present, and respond to each of the following questions:

(a) Is the scar superficial (not associated with underlying soft tissue damage) or deep (associated with underlying soft tissue damage? 

(b) Does the scar cause limited motion? 

(c) What is the area, in square inches or centimeters, covered by the scar? 

(d) Is the scar unstable (productive of frequent loss of covering of skin over the scar)? 

(e) Is the scar painful on examination? 

(f) Is the scar otherwise productive of limitation of function of the affected part? If so, identify the limitation of function caused by the scar. 

The examiner should set forth the complete rationale for all opinions expressed and conclusions reached, in a legible report and clearly indicate what records were reviewed in reaching such opinions.  

Further, considering all manifestations of the Veteran's residuals of shell fragments wounds to left thigh and right upper thigh and buttock, the examiner should render an opinion, based upon review of the record and consistent with sound medical principles, as to whether such manifestations render the Veteran unable to obtain or retain substantially gainful employment.

2.  The RO should review the claims folder and ensure that all of the foregoing development actions have been conducted and completed in full.  If any development is incomplete, appropriate corrective action is to be implemented.  Specific attention is directed to the report of examination.  If the requested report does not include fully detailed descriptions of pathology and all test reports, specific studies or adequate responses to the specific opinions requested, the report must be returned for corrective action.  38 C.F.R. § 4.2 (2011); See also Stegall v. West, 11 Vet. App. 268 (1998).

3.  Thereafter, VA should readjudicate the issues on appeal.  If the issues on appeal remain denied, a supplemental statement of the case should be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal should be returned to the Board for appellate review



The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


